     Case: 1:20-cv-04453 Document #: 36 Filed: 10/20/20 Page 1 of 1 PageID #:4056




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

POLYBLANK DESIGNS LIMITED,

       Plaintiff,                                           Case No.: 1:20-cv-04453

v.                                                          Judge Sara L. Ellis

THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Susan E. Cox
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.
                                      NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Wednesday, October 28, 2020 at 9:45 a.m., Plaintiff,

 by its counsel, shall appear by remote means, before the Honorable Judge Sara L. Ellis of the

 U.S. District Court for the Northern District of Illinois, and present Plaintiff’s Motion for Entry

 of Default Judgment against the Defendants Identified in the First Amended Schedule A.

 DATED: October 20, 2020                              Respectfully submitted,

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt (Bar No. 6207971)
                                                      Keith Vogt, Ltd.
                                                      111 West Jackson Boulevard, Suite 1700
                                                      Chicago, Illinois 60604
                                                      Telephone: 312-675-6079
                                                      E-mail: keith@vogtip.com

                                                      ATTORNEY FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 20, 2020, I will electronically file the foregoing with the
 Clerk of the Court using the CM/ECF system, and I will send an e-mail to the e-mail addresses
 identified in Exhibit 3 to the Declaration of David Denholm and any e-mail addresses provided
 for Defendants by third parties that includes a link to said website.

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt
